DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II in the reply filed on 08/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the memory and storage recited in claim 14 and the computer readable storage medium recited in claim 27 are not set forth as being non-transitory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, 12, 14-17, 19-22, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US PG Pub. No. US 2018/0092628 A1, Apr. 5, 2018 (hereinafter “Mine”) in view of Caluser (US PG Pub. No. US 2019/0000318 A1, Jan. 3, 2019) (hereinafter “Caluser”).
Regarding claim 1: Mine teaches a method, performed by an ultrasound imaging apparatus, of registering a first image that is an ultrasound image and a second image that is an image from another modality, the method comprising: loading the second image pre-acquired for a patient ([0071]-[0072], [0074], [0127]); acquiring information about a position and an orientation of an ultrasound probe based on a three-dimensional positional relationship between at least one external electromagnetic sensor attached to a patient's body and an electromagnetic sensor of the ultrasound probe ([0171]); extracting, from the second image, a second feature point corresponding to the first feature point ([0143]-[0144], [0184]-[0186]); and registering the first and second images based on the three-dimensional positional relationship between the at least one external electromagnetic sensor and the electromagnetic sensor of the ultrasound probe and on a position of the second feature point extracted from the second image ([0129]-[0130], [0145]); and displaying the first image in a first region of a display and the second image registered with the first image in a second region of the display ([0132], [0141], figure 12).
While Mine teaches at least one external electromagnetic sensor attached to the patient’s body ([0171], sensor 2601), Mine is silent on the particular part of the patient’s body to which the sensor is attached and does not teach that the sensor is attached to the first feature point.
Caluser, in the same field of endeavor, teaches attaching at least one EM sensor to at least a first feature point ([0041]) in order to provide positioning information between the probe and the feature point(s) that can be used to maintain the proper relationship between the probe and the feature point(s) during repeated ultrasound examinations ([0044]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Mine by providing the EM sensor on a first feature point as taught by Caluser in order to provide references for repeatable ultrasound examinations. 
Regarding claim 2: Mine and Caluser, as combined above, teach the method of claim 1, wherein the registering of the first and second images comprises: setting, as a reference point, a position of the at least one external electromagnetic sensor attached to the first feature point (Caluser - [0041] – the location of the sensor is “set” as an anatomical reference point); and matching a position and an angle of the second image to those of the first image based on information about a distance and an angle between the reference point and the electromagnetic sensor of the ultrasound probe (Mine – the first and second image are synchronized based on the alignment of the coordinate systems using the first and second feature points - [0081], [0145]-[0149], where the modification of claim 1 includes attaching the at least one external electromagnetic sensor to the first feature point).
Regarding claim 3: Mine and Caluser teach the method of claim 1, wherein the extracting of the second feature point comprises extracting the second feature point including characteristics of a body structure corresponding to the first feature point by applying an image processing algorithm to the second image (Mine - [0184]-[0186]).
Regarding claim 4: Mine and Caluser teach the method of claim 1, wherein the extracting of the second feature point comprises extracting the second feature point based on at least one of a specific part of an object in the second image, an anatomical structure of the object in the second image, a resolution of the second image, and characteristics of the second image (Mine - [0184]-[0186]).
Regarding claim 6: Mine and Caluser teach the method of claim 1, wherein the extracting of the second feature point comprises: receiving a user input for selecting, from the second image, a position of a structural feature point of the patient's body; and determining the position of the second feature point based on the received user input (Mine – [0144]).
Regarding claim 7: Mine and Caluser teach the method of claim 1. Mine further teaches correcting a registration error generated due to a difference of the position and an angle between a second feature point extracted from a second image and the first feature point ([0117]-[0118] – “moving and rotating” indicates a distance and an angle; where this displacement correction can be applied either to two ultrasound images or one ultrasound image and one medical image of another modality – [0197]), where based on the modification of claim 1 above, the at least one external electromagnetic sensor is attached to the first feature point (see claim 1). 
Regarding claim 8: Mine and Caluser teach the method of claim 7. Mine further teaches, in another embodiment, wherein the correcting of the registration error comprises: calculating a minimum distance caused by relative motion between the first and second images ([0187] – quality of alignment 3201, [0190] – tolerance values include minimum reference value for distance; where [0190] – the process of figure 33 is a modification of the process of figure 4, and where the process of figure 4 can be applied to the alignment of an ultrasound image and a medical image of a different modality – [0197]); and correcting a position error in the second image based on the calculated minimum distance ([0188] – the alignment process can be re-tried based on failing the quality measurement [“corrected”]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Mine and Caluser by combining the two alignment correction methods of Mine to perform the minimum value reference calculation for displacement using the first and second feature points in order to provide quality metrics and tolerances to the alignment correction process. It is noted that, based on the modification provided with respect to claim 1 above, the first reference point corresponds to the EM sensor placed on the surface of the patient’s body and the first and second reference points correspond to the same physical location on the patient as represented in the first and second images which, in effect, results in the displacement (“distance”) being measured between “the second feature point extracted from the second image and a surface of the patient's body represented in the second image” (where the claim does not require that the measurement is carried out only using the second image – such that the measurement could be carried out between the second feature point in the second image and “a surface of the patient’s body [also] represented in the second image” in the first image).
Regarding claim 9:  Mine and Caluser teach the method of claim 7. Mine further teaches, in another embodiment, wherein the correcting of the registration error comprises: calculating a minimum distance and rotation amount (“angle”) caused by relative motion between the first and second images ([0187] – quality of alignment 3201, [0190] – tolerance values include minimum reference value for distance and for rotation amount “angle”; where [0190] – the process of figure 33 is a modification of the process of figure 4, and where the process of figure 4 can be applied to the alignment of an ultrasound image and a medical image of a different modality – [0197]); and correcting a position error in the second image based on the calculated minimum distance and angle ([0188] – the alignment process can be re-tried based on failing the quality measurement [“corrected”]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Mine and Caluser by combining the two alignment correction methods of Mine to perform the minimum value reference calculation for displacement and rotation using the first and second feature points in order to provide quality metrics and tolerances to the alignment correction process. It is noted that, based on the modification provided with respect to claim 1 above, the first reference point corresponds to the EM sensor placed on the surface of the patient’s body and the first and second reference points correspond to the same physical location on the patient as represented in the first and second images which, in effect, results in the displacement (“distance”) and rotation (“angle”) being measured between “the second feature point extracted from the second image and a surface of the patient's body represented in the second image” (where the claim does not require that the measurement is carried out only using the second image – such that the measurement could be carried out between the second feature point in the second image and “a surface of the patient’s body [also] represented in the second image” in the first image).
Regarding claim 12: Mine and Caluser teach the method of claim 1, wherein the displaying further comprising displaying, in the first image, a first marker indicating a position of the first feature point of the patient's body in the first image and displaying, in the second image, a second marker indicating the position of the second feature point extracted from the second image (Mine - figs. 12 and 18).
Regarding claim 14: Mine teaches an ultrasound imaging apparatus for registering a first image that is an ultrasound image and a second image that is an image from another modality, the ultrasound imaging apparatus comprising: an ultrasound probe including an electromagnetic sensor ([0050]-[0052]); a storage storing the second image pre-acquired for a patient ([0070]-[0071]); a memory storing at least one instruction for controlling an operation of the ultrasound imaging apparatus ([0068]-[0069]); and a processor configured to execute the at least one instruction stored in the memory to ([0075]): load the second image from the storage ([0071]-[0072], [0074], [0127]); acquire information about a position and an orientation of an ultrasound probe based on a three-dimensional positional relationship between at least one external electromagnetic sensor attached to a patient's body and an electromagnetic sensor of the ultrasound probe ([0171]); extract, from the second image, a second feature point corresponding to the first feature point ([0143]-[0144], [0184]-[0186]); and registering the first and second images based on the three-dimensional positional relationship between the at least one external electromagnetic sensor and the electromagnetic sensor of the ultrasound probe and on a position of the second feature point extracted from the second image ([0129]-[0130], [0145]); and display the first image in a first region of a display and the second image registered with the first image in a second region of the display ([0132], [0141], figure 12).
While Mine teaches at least one external electromagnetic sensor attached to the patient’s body ([0171], sensor 2601), Mine is silent on the particular part of the patient’s body to which the sensor is attached and does not teach that the sensor is attached to the first feature point.
Caluser, in the same field of endeavor, teaches attaching at least one EM sensor to at least a first feature point ([0041]) in order to provide positioning information between the probe and the feature point(s) that can be used to maintain the proper relationship between the probe and the feature point(s) during repeated ultrasound examinations ([0044]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Mine by providing the EM sensor on a first feature point as taught by Caluser in order to provide references for repeatable ultrasound examinations. 
Regarding claim 15: Mine and Caluser, as combined above, teach the ultrasound imaging apparatus of claim 14, wherein the processor is further configured to execute the at least one instruction to: set, as a reference point, a position of the at least one external electromagnetic sensor attached to the first feature point (Caluser - [0041] – the location of the sensor is “set” as an anatomical reference point); and match a position and an angle of the second image to those of the first image based on information about a distance and an angle between the reference point and the electromagnetic sensor of the ultrasound probe (Mine – the first and second image are synchronized based on the alignment of the coordinate systems using the first and second feature points - [0081], [0145]-[0149], where the modification of claim 14 includes attaching the at least one external electromagnetic sensor to the first feature point).
Regarding claim 16: Mine and Caluser teach the ultrasound imaging apparatus of claim 14, wherein the processor is further configured to execute the at least one instruction to extract the second feature point including characteristics of a body structure corresponding to the first feature point by applying an image processing algorithm to the second image (Mine - [0184]-[0186]).
Regarding claim 17: Mine and Caluser teach the ultrasound imaging apparatus of claim 14, wherein the processor is further configured to execute the at least one instruction to extract the second feature point based on at least one of a specific part of an object in the second image, an anatomical structure of the object in the second image, a resolution of the second image, and characteristics of the second image (Mine - [0184]-[0186]).
Regarding claim 19: Mine and Caluser teach the ultrasound imaging apparatus of claim 14, further comprising a user input interface configured to receive a user input for selecting, from the second image, a position of a structural feature point of the patient's body; and determine the position of the second feature point based on the received user input (Mine – [0144]).
Regarding claim 20: Mine and Caluser teach the apparatus of claim 14. Mine further teaches wherein the processor is further configured to execute the at least one instruction to correct a registration error generated due to a difference of the position and an angle between a second feature point extracted from a second image and the first feature point ([0117]-[0118] – “moving and rotating” indicates a distance and an angle; where this displacement correction can be applied either to two ultrasound images or one ultrasound image and one medical image of another modality – [0197]), where based on the modification of claim 14 above, the at least one external electromagnetic sensor is attached to the first feature point (see claim 14). 
Regarding claim 21: Mine and Caluser teach the apparatus of claim 20. Mine further teaches, in another embodiment, wherein the processor is further configured to execute the at least one instruction to: calculate a minimum distance caused by relative motion between the first and second images ([0187] – quality of alignment 3201, [0190] – tolerance values include minimum reference value for distance; where [0190] – the process of figure 33 is a modification of the process of figure 4, and where the process of figure 4 can be applied to the alignment of an ultrasound image and a medical image of a different modality – [0197]); and correct a position error in the second image based on the calculated minimum distance ([0188] – the alignment process can be re-tried based on failing the quality measurement [“corrected”]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Mine and Caluser by combining the two alignment correction methods of Mine to perform the minimum value reference calculation for displacement using the first and second feature points in order to provide quality metrics and tolerances to the alignment correction process. It is noted that, based on the modification provided with respect to claim 14 above, the first reference point corresponds to the EM sensor placed on the surface of the patient’s body and the first and second reference points correspond to the same physical location on the patient as represented in the first and second images which, in effect, results in the displacement (“distance”) being measured between “the second feature point extracted from the second image and a surface of the patient's body represented in the second image” (where the claim does not require that the measurement is carried out only using the second image – such that the measurement could be carried out between the second feature point in the second image and “a surface of the patient’s body [also] represented in the second image” in the first image).
Regarding claim 22:  Mine and Caluser teach the apparatus of claim 20. Mine further teaches, in another embodiment, wherein the processor is further configured to execute the at least one instruction to: calculate a minimum distance and rotation amount (“angle”) caused by relative motion between the first and second images ([0187] – quality of alignment 3201, [0190] – tolerance values include minimum reference value for distance and for rotation amount “angle”; where [0190] – the process of figure 33 is a modification of the process of figure 4, and where the process of figure 4 can be applied to the alignment of an ultrasound image and a medical image of a different modality – [0197]); and correct a position error in the second image based on the calculated minimum distance and angle ([0188] – the alignment process can be re-tried based on failing the quality measurement [“corrected”]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Mine and Caluser by combining the two alignment correction methods of Mine to perform the minimum value reference calculation for displacement and rotation using the first and second feature points in order to provide quality metrics and tolerances to the alignment correction process. It is noted that, based on the modification provided with respect to claim 14 above, the first reference point corresponds to the EM sensor placed on the surface of the patient’s body and the first and second reference points correspond to the same physical location on the patient as represented in the first and second images which, in effect, results in the displacement (“distance”) and rotation (“angle”) being measured between “the second feature point extracted from the second image and a surface of the patient's body represented in the second image” (where the claim does not require that the measurement is carried out only using the second image – such that the measurement could be carried out between the second feature point in the second image and “a surface of the patient’s body [also] represented in the second image” in the first image).
Regarding claim 25: Mine and Caluser teach the ultrasound imaging apparatus of 14, wherein the display further displays, in the first image, a first marker indicating a position of the first feature point of the patient's body in the first image and displays, in the second image, a second marker indicating the position of the second feature point extracted from the second image (Mine - figs. 12 and 18).
Regarding claim 27: Mine teaches a computer program product comprising a computer- readable storage medium, wherein the computer-readable storage medium comprises instructions to: load the second image from the storage ([0071]-[0072], [0074], [0127]); acquire information about a position and an orientation of an ultrasound probe based on a three-dimensional positional relationship between at least one external electromagnetic sensor attached to a patient's body and an electromagnetic sensor of the ultrasound probe ([0171]); extract, from the second image, a second feature point corresponding to the first feature point ([0143]-[0144], [0184]-[0186]); and registering the first and second images based on the three-dimensional positional relationship between the at least one external electromagnetic sensor and the electromagnetic sensor of the ultrasound probe and on a position of the second feature point extracted from the second image ([0129]-[0130], [0145]); and display the first image in a first region of a display and the second image registered with the first image in a second region of the display ([0132], [0141], figure 12).
While Mine teaches at least one external electromagnetic sensor attached to the patient’s body ([0171], sensor 2601), Mine is silent on the particular part of the patient’s body to which the sensor is attached and does not teach that the sensor is attached to the first feature point.
Caluser, in the same field of endeavor, teaches attaching at least one EM sensor to at least a first feature point ([0041]) in order to provide positioning information between the probe and the feature point(s) that can be used to maintain the proper relationship between the probe and the feature point(s) during repeated ultrasound examinations ([0044]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the CRM of Mine by providing the EM sensor on a first feature point as taught by Caluser in order to provide references for repeatable ultrasound examinations. 
Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mine and Caluser as applied to claims 1 and 14 above, and further in view of Anwar, Syed Muhammad, et al. "Medical image analysis using convolutional neural networks: a review." Journal of medical systems 42.11 (2018): 1-13 (hereinafter “Anwar”).
Regarding claims 5 and 18: Mine and Caluser teach the method and apparatus of claims 1 and 14, including extracting the second feature point from the second image by automatic identification (extraction) of features using automated image analysis and comparison (Mine - [0184]-[0186]), but are silent on the automated image analysis and comparison being performed using a deep neural network (DNN) including at least one of a convolution neural network (CNN) and a recurrent neural network (RNN), or by using a machine learning model including a support vector machine (SVM).
Anwar, in the same problem solving area of medical image feature extraction, teaches extracting features (segmentation, feature detection) from medical images using a deep neural network (DNN) including at least one of a convolution neural network (CNN) and a recurrent neural network (RNN), or by using a machine learning model including a support vector machine (SVM) (Medical image analysis using CNN), where deep learning (DNN, CNN, RNN, SVN, etc.) provides a self-improving process where the error-signal generated by the loss function is used to improve the results (Medical image analysis using CNN).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the feature extraction of the method and apparatus of Mine and Caluser by implementing the feature extraction using deep learning as taught by Anwar in order improve the results of the extraction. 
Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mine and Caluser as applied to claims 1 and 14 above, and further in view of Pelissier et al. (US PG Pub. No. US 2010/0298705 A1, Nov. 25, 2010) (hereinafter “Pelissier”).
Regarding claims 13 and 26: Mine and Caluser teach the method and apparatus of claims 1 and 14, including that the detected signal strength and gradient at each EM sensor is used to calculate the positioning data ([0053]-[0054]), and that alignment correction may be necessary if the transmitter has been moved relative to the patient ([0117]). It is further noted that because the positioning data calculation is based on the detected signal strength and that precision of the positioning data calculation is reduced if the signal grows weaker due to an increased distance from the transmitter (as evidenced by Tanaka et al. [US PG Pub. No. US 2015/0112196 A1, Apr. 23, 2015], [0045]). Additionally, Mine provides for the display of various factors affecting the quality of the alignment as part of a graphical user interface ([0187]-[0190], figures 31 and 32).
Mine and Caluser do not teach displaying a signal strength of each of the at least one external electromagnetic sensor on the graphical user interface.
Pelissier, in the same problem solving area of ultrasound probe positioning data, teaches displaying the signal strength of an EM sensor on a graphical user interface in order to alert users of a condition that may diminish the accuracy of position and orientation measurements ([0218], figures 13 and 13A, graphical indicators 168 and 168A).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method and apparatus of Mine and Caluser by including a signal strength indicator on the graphical user interface as taught by Pelissier in order to provide the user with an alert to a possible reduction in positioning data quality. 
Allowable Subject Matter
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller (US PG Pub. No. US 2001/0036302 A1, Nov. 1, 2002) – teaches registration of medical images from two different modalities
Von Berg (US PG Pub. No. US 2008/0107312 A1, May 8, 2008) – teaches registration of medical images from two different modalities
Ng et al. (US PG Pub. No. US 2020/0323512 A1, Oct. 15, 2020) – teaches registration of medical images from two different modalities

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793